Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 21,
2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00280-CR


                      ORLANDO MARTINEZ, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 212th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 17-CR-2251


                         MEMORANDUM OPINION

      Appellant Orlando Martinez and his attorney have signed and filed a written
amended motion to withdraw his notice of appeal. See Tex. R. App. P. 42.2(a).
Because this court has not delivered an opinion, we grant appellant’s motion.
      Accordingly, we dismiss the appeal. We direct the clerk of the court to issue
mandate immediately. See Tex. R. App. P. 2.

                                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Spain.

Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2